DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garbo (US Patent No. 6,221,408 B1; April 24, 2001) in view of Mirhosseini et al. (Effect of partial replacement of corn flour with durian seed flour and pumpkin flour on cooking yield, texture properties, and sensory attributes of gluten free pasta”, LWT – Food Science and Technology 63 (2015) 184-190; made of record by applicant), Zukerman et al. (US 5,137,745 A;Aug 11, 1992), and Taylor et al. (US Patent No. 5,283,071; Feb. 1, 1994).
Regarding claim 1, Garbo discloses a process for preparing a self-contained single serving pasta food product (forming a unified molded edible pasta product to be served as a snack; abstract; column 2, lines 58-65) comprising: cooking a predetermined amount of pasta (cooking a selected amount of pasta until al dente (hydrated); abstract; column 2, lines 55-58); cooling the pasta (the cooked pasta is drained from (cooling) the cooking water; column 2, lines 55-58); creating a plasticizing water-based film surrounding the cooked pasta (cooked pasta is coated with (film surrounding the cooked pasta) a viscous (a plasticizing) aqueous solution of hydroxypropyl methylcellulose; abstract; column 3, lines 52-67; column 4, lines 21-25); adding an accompaniment to the pasta to create a mixture (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14); adding the mixture to a mold (the mass is inserted into a pan (a mold) to be molded; abstract; column 2, lines 58-65); heating the molded mixture (the pan is heated; abstract; column 2, lines 58-65); and removing the heated molded mixture from the mold (the cooked mass is separated from the pan to be served; abstract; column 2, lines 58-65). 
Garbo does not disclose cooking pasta until hydrated to 45 percent - 50 percent of its specific weight; and cooling below 83 degrees C in water at the temperature between 20 and 40 degrees. 
However, Mirhosseini discloses cooking pasta until hydrated to 45 percent - 50 percent of its specific weight (a cooked pasta has a unit weight moisture content of from about 47 to about 57 percent per 100g (a specific weight); page 186, column 2, third paragraph; page 187, table 3), and cooling below 83 degrees C in water at the temperature between 20 and 40 degrees (after boiling, in water = temperature of 100 degrees C, pasta was rinsed with cool water at 25 degrees C, thus after rinsing and draining the pasta, it is obvious that the cooked pasta will reach temperatures from well below 100 degrees C such as reasonably being cooled at least by 20 degrees C, thus cooling the pasta below 83 degrees C; page 185, column 2, third paragraph).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided cooking pasta until hydrated to 45 percent - 50 percent of its specific weight; and cooling below 83 degrees C in water at the temperature between 20 and 40 degrees, as previously disclosed by Mirhosseini, for the benefit of achieving desired textural properties and sensory attributes (Mirhosseini; abstract).
Garbo and Mirhosseini, in combination, disclose the process of claim 1, and Garbo further discloses wherein the plasticizing water-based film is created by adding 3 percent - 7 percent of carbohydrate containing water to the cooked pasta (the cooked linguini is coated with the viscous aqueous solution of hydroxypropyl methylcellulose, wherein the aqueous solution contains 3-4 percent of the hydroxypropyl methyl cellulose; abstract; column 3, lines 52-67; column 4, lines 21-25). 	Garbo does not disclose wherein the carbohydrate is starch from the cooking step. However, Zukerman discloses a process for preparing shaped grain products, wherein the process comprises a carbohydrate is starch from the cooking step (a water used to cook the grains has starches that have leached out from the grains, and the starches form sticky surfaces on the grains; column 3, lines 56-61). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided wherein a carbohydrate is starch from the cooking step, as previously disclosed by Zukerman, for the benefit of using readily-available starches to form sticky surfaces on cooked grains to aid holding the grains together during shaping them into a product (Zukerman; column 3, lines 56-61).
Garbo and Mirhosseini, in combination, disclose the process of claim 1, and Garbo further discloses adding an accompaniment to the pasta to create a mixture (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14), wherein the accompaniment can be an edible binder (e.g. starch).
Garbo does not disclose wherein egg whites are folded into the mixture prior to adding to the mold. 
Taylor discloses a process for preparing a self-contained single serving pasta food product (preparing a shaped pasta product; abstract; column 4, lines 35-36; column 5, lines 36-40) further discloses egg whites folded into the mixture prior to adding the mixture to the mold (the binder is either soy protein or an egg white composition which is added (folded) to the cooked pasta to form a mixture prior to forming a desired shape in the pan, wherein the mixture has 40:1 to 10:1 weight ratio of a cooked pasta to egg whites; column 3, lines 26-31; column 4, lines 23-25). 
Taylor teaches that mixture has 40:1 to 10:1 weight ratio of a cooked pasta to egg whites (col 4 lines 10-15), which is about 91-98% cooked pasta and 2-9% egg whites, which overlaps the claimed range of between 8% and 9% egg whites by weight of the cooked pasta. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided egg whites in an amount of 8-9% by weight of the cooked pasta, as previously disclosed by Taylor and Delia, for the benefit of forming a baked product with a pleasant texture. Further, the weight ratio is only a modification of the relative amounts of ingredients in a recipe, which could have been readily achieved through routine experimentation and testing.
Regarding claim 3, Garbo teaches adding an accompaniment to the pasta to create a mixture (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14). 
Therefore, Garbo teaches that the accompaniment is an edible binder (e.g. starch). 
Regarding claim 7, Garbo discloses that the pasta can be spaghetti (col 3 lines 1-5). 
Regarding claim 8, Garbo further teaches that the pasts food is further processed by baking as Garbo teaches that the pasta food is trimmed with pizza ingredients and further heated until the mozzarella melts (col 3 lines 30-40). 
Regarding claims 9 and 10, the prior art teaches the claimed processes as described above with respect to claim 1. Garbo discloses adding the mixture to a mold, wherein the mold is a pizza pan, but fails to specifically teach that the mold is round, toroidal or donut-shaped. 
Taylor also discloses a baked pasta product as described above, and further discloses wherein the mold is round (the pan is disk-like pan with a 7-inch diameter (round); column 4, lines 23-34; column 5, lines 36-40).
With respect to the mold specifically being donut-shaped, the examiner notes that the prior art clearly teaches baked paste products in a round shape. The exact shape is merely an aesthetic design change that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container is significant. 
As stated in MPEP 2144.04 I: In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).). 
Further, as stated in MPEP 2144.04 IV B: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, as the prior art teaches a round shape, a donut shape is merely an obvious variant over the prior art absent a showing that the claimed shape is significant. 
It would have been obvious to one of ordinary skill in the art to have the mold of Garbo be donut-shaped depending on one’s desired design preference. 
Regarding claim 11, Garbo discloses a process for preparing a self-contained single serving pasta food product (forming a unified molded edible pasta product to be served as a snack; abstract; column 2, lines 58-65) as described above.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Garbo (US Patent No. 6,221,408 B1; April 24, 2001), Mirhosseini et al. (Effect of partial replacement of corn flour with durian seed flour and pumpkin flour on cooking yield, texture properties, and sensory attributes of gluten free pasta”, LWT – Food Science and Technology 63 (2015) 184-190; made of record by applicant), Zukerman et al. (US 5,137,745 A;Aug 11, 1992), and Taylor et al. (US Patent No. 5,283,071; Feb. 1, 1994) as applied to claims 1 and 3 above, and further in view of Aso et al. (JP 2008212090 A; Sept. 18, 2008).
Regarding claim 4, Garbo and Mirhosseini, in combination, disclose the process of claim 3, and Garbo further discloses the edible binder (e.g. starch) (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14). 
Garbo does not disclose wherein the edible binder comprises lecithin. However, Aso discloses the use of an edible binder as a nature improving agent for boiled noodles, wherein the edible binder comprises lecithin (lecithin; Derwent abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided wherein an edible binder comprises lecithin, as previously disclosed by Aso, for the benefit of using lecithin that also improves a quality of frozen-boiled noodle product (Aso; abstract).
Regarding claim 5, Garbo and Mirhosseini, in combination, disclose the process of claim 1, and Garbo further discloses adding an accompaniment to the pasta to create a mixture (adding starch, salt and garlic powder to the cooked pasta; column 3, lines 8-14), wherein the accompaniment can be an edible binder (e.g. starch).
Garbo does not disclose wherein the edible binder is an amphiphilic edible binder. However, Aso discloses wherein the edible binder is an amphiphilic edible binder (lecithin; abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Garbo, in order to have provided the edible binder is an amphiphilic edible binder, as previously disclosed by Aso, for the benefit of using lecithin that also improves a quality of frozen-boiled noodle product (Aso; abstract).


Response to Declaration
The Declaration under 37 CFR 1.132 filed Feb. 28, 2022 is insufficient to overcome the 103 rejections as set forth in the last Office action. 
Applicant has provided data showing that egg whites at 75% volume and 8.6% by weight of the cooked pasta produces a self-contained single serving pasta food product that has structural integrity and was not dominated by an excessive amount of egg. 
Applicant also provided data for egg whites in an amount of 2.87% and 5.74% to show that these amounts produce a less than satisfactory product. 
However, such data is not found persuasive to overcome the rejection as the claimed require egg whites in an amount between 8 and 9%, which includes 8% all the way up to 9%. 
As stated above in the rejection, Taylor teaches that the mixture has 40:1 to 10:1 weight ratio of a cooked pasta to egg whites (col 4 lines 10-15), which is about 91-98% cooked pasta and 2-9% egg whites, which overlaps the claimed range of between 8% and 9% egg whites by weight of the cooked pasta. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Therefore, the prior art clearly recognizes that 8-9% is suitable for preparing a cooked pasta product and therefore it would have been obvious to one of ordinary skill in the art to pick the claimed range based upon the range taught by the prior art absent a showing of criticality for the claimed range. 
While the examiner agrees that applicant has established criticality for egg whites in an amount of 8.6%, criticality has not been demonstrated for the entire range of 8-9%. It has not been shown is egg whites in an amount of 8% and 9% produce the same desired results as shown for 8.6%. Applicant states that 8.6% has desired structural integrity without too much egg, however, would 9% then be too much egg or would 8% not result in the same structural integrity?
Therefore, for the reasons stated above, the Declaration is not found convincing. 


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant argues on pages 5-7 that Delia only uses 2 large eggs whites, which have a weight of about 30 grams and therefore represent only about 34.28% relative to the uncooked pasta. Applicant goes on to state that this amount would likely be lower when considering the volume of the cooked pasta. 
This is not found persuasive. As stated above in the rejection, Taylor teaches that the mixture has 40:1 to 10:1 weight ratio of a cooked pasta to egg whites (col 4 lines 10-15), which is about 91-98% cooked pasta and 2-9% egg whites, which overlaps the claimed range of between 8% and 9% egg whites by weight of the cooked pasta. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Therefore, the prior art clearly recognizes that 8-9% is suitable for preparing a cooked pasta product and therefore it would have been obvious to one of ordinary skill in the art to pick the claimed range based upon the range taught by the prior art absent a showing of criticality for the claimed range. 
Applicant further argues that the results provided in the Declaration filed Feb. 28, 2022 show that egg whites in an amount of 8-8% by weight of the cooked pasta result in a desired structural product, which is not taught or suggested by the prior art. 
Applicant has provided data showing that egg whites at 75% volume and 8.6% by weight of the cooked pasta produces a self-contained single serving pasta food product that has structural integrity and was not dominated by an excessive amount of egg. 
Applicant also provided data for egg whites in an amount of 2.87% and 5.74% to show that these amounts produce a less than satisfactory product. 
However, such data is not found persuasive to overcome the rejection as the claimed require egg whites in an amount between 8 and 9%, which includes 8% all the way up to 9%. 
While the examiner agrees that applicant has established criticality for egg whites in an amount of 8.6%, criticality has not been demonstrated for the entire range of 8-9%. It has not been shown is egg whites in an amount of 8% and 9% produce the same desired results as shown for 8.6%. Applicant states that 8.6% has desired structural integrity without too much egg, however, would 9% then be too much egg or would 8% not result in the same structural integrity?
For the reasons stated above, applicant’s arguments are not found persuasive and the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791